Citation Nr: 0614142	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-26 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 15, 
2003 for a total disability rating due to individual 
unemployability (TDIU).

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) earlier than April 15, 
2003.

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD.

4.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and August 2003 rating 
decisions of the Indianapolis, Indiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which granted 
service connection with a 10 percent disability evaluation 
for bilateral hearing loss; granted the veteran's claim of 
entitlement to TDIU, effective April 15, 2003 and granted an 
increased disability rating for PTSD from 30 percent to 50 
percent, effective April 15, 2003.  

In a notice of disagreement (NOD) dated in September 2003, 
the veteran disagreed with the effective dates of his awards 
for TDIU and PTSD, his evaluation of 50 percent for PTSD and 
the 10 percent disability rating for bilateral hearing loss.  
He subsequently perfected his appeal in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the claims folder, the Board has 
determined that further development is necessary prior to an 
adjudication of the claims herein.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective 
date for TDIU or the increased rating claim for PTSD on 
appeal.  He was also not provided with notice of the 
elements to substantiate his claim for an increased rating 
for bilateral hearing loss.  Therefore, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The Board has determined that the veteran should be scheduled 
for additional VA examinations to determine the current 
severity of his PTSD and his hearing loss.  Additionally, the 
AMC must obtain any treatment records from the Indianapolis 
VA Medical Center for the veteran beginning in 2002 to the 
present.

Under the circumstances described above, additional 
development of the veteran's claims must be accomplished.  
Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) for the following:

1.  The AMC must send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain the veteran's medical records from 
the VA Medical Center in Indianapolis for 
treatment from 2002 to the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility must provide a 
negative response if records are not 
available.

3.  After obtaining the recent VA records, to 
the extent available, schedule the veteran for 
VA examinations to assess the current severity 
of the service-connected PTSD and hearing 
loss.  



4.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated.  If the 
claims remain denied, a supplemental 
statement of the case should be provided to 
the veteran.  After the veteran has had an 
adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2005).  

This claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

